Citation Nr: 0616388	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  00-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to compensation for tardive dyskinesia, 
akathisia, and dystonia under the provisions of 38 U.S.C.A. 
§ 1151.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from July 1968 to February 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the above 
RO.  The issue of whether the veteran had submitted new and 
material evidence to reopen a claim for service connection 
for a psychiatric disorder was last before the Department of 
Veterans Affairs (VA) Regional Office (RO) in April 1994.


FINDINGS OF FACT

1.  A request to reopen a previously denied claim for service 
connection for a psychiatric disorder was denied in April 
1994, and the veteran did not perfect an appeal.

2.  The evidence added to the record since the April 1994 
decision does not bear directly and substantially upon the 
issue of service connection for a psychiatric disorder, nor 
is it, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this issue. 

3.  Any additional disability with which the veteran suffers, 
claimed as tardive dyskinesia, akathisia, and dystonia due to 
the long-term use of anti-psychotic medications following VA 
hospital treatment in 1970, was not due to that treatment; 
did not result from carelessness, negligence, lack of proper 
skill, error in judgment, or similar incidence of fault on 
the part of VA; and is not the result of an event that was 
not reasonably foreseeable.



CONCLUSIONS OF LAW

1.  Evidence received since the RO denied the claim to reopen 
service connection for a psychiatric disorder is not new and 
material, and the April 1994 decision remains final and is 
not reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.104, 3.156(a), 3.159, 3.307, 3.309 (2000 & 
2005).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability caused by VA 
hospital treatment in 1970 have not been met.  38 U.S.C.A. 
§§ 1151, 5103(a), 5103A, 5107 (West 2002 & 2005); 38 C.F.R. 
§§ 3.159, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).


In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this could not be done, because the initial 
unfavorable decision on the claim was issued prior to the 
enactment of the VCAA.  Despite this, the Board, as noted 
below, finds that the duties specified by the VCAA have been 
met in this case.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a June 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
August 2002 supplemental statement of the case (SSOC) and a 
June 2004 SSOC issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the June 2004 SSOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, slip 
op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the request 
to reopen the service connection claim, and the claim for 
compensation under 38 U.S.C.A. § 1151 are both being denied, 
no disability evaluations or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

II.  Applicable laws and regulations

A.  New and material evidence to reopen a claim

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The regulation governing the reopening of claims, 38 C.F.R. 
§ 3.156(a), was revised pursuant to the VCAA, effective 
August 29, 2001.  Applications to reopen filed prior to that 
date must be adjudicated using the earlier version of this 
regulation.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2005)).  As the veteran's 
application to reopen was received prior to this date, in 
October 1998, the pre-existing version of 38 C.F.R. § 3.156 
applies.  The earlier version states that new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a psychosis becomes manifest to a degree of 10 
percent within one year after the date of termination of such 
service, the disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

B.  Compensation benefits under 38 U.S.C.A. § 1151

Effective for claims filed on or after October 1, 1997, 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) provides in 
relevant part as follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional death or disability of the disability or 
death was not the result of the veteran's willful 
misconduct and--

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was--

(A)  carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or 

(B)  an event not reasonably foreseeable . . . .

The implementing regulation reiterates the foregoing 
substantive requirements, and also provides in pertinent part 
that " this section applies to claims received by VA on or 
after October 1, 1997.  This includes original claims and 
claims to reopen or otherwise readjudicate a previous claim 
for benefits under 38 U.S.C. 1151 or its predecessors."  
38 C.F.R. § 3.361(a)(1) (2005).

C.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  New and material evidence to reopen a claim

The evidence that was of record at the time of the April 1994 
denial included the service medical records.  They showed 
that at the time of his entrance into active duty he was 
psychiatrically normal.  In October 1968, he complained that 
he was sleeping too much.  He stated that this symptom had 
been present ever since a fall at the age of 10.  He 
complained of a lack of interest in things, and stated that 
he tended to fall asleep easily.  He had seen several doctors 
before service, including a psychiatrist, but the symptoms 
had disappeared without being attributed to any disorder.  
The complaint had recurred about five months before this 
visit.  The

neurological examination was completely normal, as was an 
EEG.  The impression was of no neurological disease.  At the 
time of his separation from service in February 1969 for a 
knee disorder, he was noted to be psychiatrically normal.

The veteran was hospitalized  by VA in July 1970 for three 
days for treatment for his knee.  There were no psychiatric 
complaints at that time.  

A VA neurological examination was performed in September 
1970.  The veteran stated that he had palpitations and 
"blackout spells."  He said that he would get very violent 
and upset, and would then become dizzy and suffer from loss 
of consciousness.  The examination found no neurological 
basis for his complaints, suggesting that he have a 
psychological evaluation because he might have a thought 
disorder.  The veteran had noted that since his discharge 
from service he had been receiving treatment at a private 
hospital, where he had reportedly been given Thorazine.

The veteran was hospitalized by VA between June and July 
1981.  He reported two past hospitalizations, from which he 
had left against medical advice, when he had been evaluated 
for a depersonalization disorder.  He had been increasingly 
paranoid and had displayed distressing behavior, such as 
yelling at his family.  He had a history of drinking and 
family problems.  He was placed on Navane, and was noted to 
need work with anger and impulse control.  There was no Axis 
I diagnosis; the Axis II diagnosis was paranoid personality 
disorder with history of violence and threatening behavior.

The veteran was hospitalized by VA from February to March 
1992 with diagnoses of paranoid schizophrenia, alcohol 
dependency, and cocaine dependency.  He was also noted to 
have a borderline personality disorder.  He noted that he had 
been having auditory hallucinations which commanded him to 
commit suicide.  He was re-hospitalized between December 1992 
and February 1993.  The Axis I diagnoses were paranoid 
schizophrenia and history of polysubstance abuse, not 
current.  He again referred to auditory hallucinations 
telling him to commit suicide.  During an October to November 
1993 VA hospitalization, the veteran complained of trouble 
sleeping and auditory hallucinations.  The Axis I diagnoses 
were paranoid schizophrenia and polysubstance abuse, in 
remission.  The physician noted that there were numerous 
previous hospitalization reports, to which he did not have 
access.  The veteran stated that he had been hospitalized at 
VA on many occasions since 1968.  A November 1993 to January 
1994 hospitalization noted an Axis I diagnosis of psychosis, 
not otherwise specified.  He had been discharged two weeks 
before and returned with complaints of increased anxiety, 
difficulty sleeping, auditory hallucinations, and worsening 
tardive movements.

VA again examined the veteran in March 1994.  The examiner 
noted that the neurological evaluation performed in 1970 had 
mentioned the possibility that there might have been a 
psychiatric basis for his complaints of "blackouts."  He 
had been discharged from service due to a bad knee.  He 
stated that he had sought treatment in service for complaints 
of jitteriness, fear, and suicidal thoughts.  He also said 
that he had been hospitalized at a VA facility in 1969 or 
1970, at which time he was told that he had schizophrenia.  
For the past 23 years, he had been taking various anti-
psychotic medications.  The diagnosis was mixed depression 
with psychotic features in partial remission.  The examiner 
stated that his current treatment and his past failure to 
respond to anti-psychotic medications supported a diagnosis 
of an affective disorder rather than a psychotic, 
schizophrenic condition.

The evidence submitted after the 1994 denial included 
notification that the veteran had been incarcerated.  He 
submitted multiple copies of the VA treatment records from 
the 1990's, and the March 1994 VA examination report.  He 
indicated that he had been hospitalized at the VA facility in 
Houston in 1970; however, this facility indicated that all 
records had been transferred to the Oakland facility in April 
1979.  There was a March 2005 notation from the Oakland 
facility which indicated that another search for records 
referring to the veteran had been negative.  A private 
hospital was asked to provide information concerning a 
reported hospitalization in 1970; they responded with the 
only available record, the report of a May 1992 
hospitalization.  This report noted that the veteran had 
become increasingly depressed.  While he denied hearing any 
voices, he stated that he had been running into traffic in 
the hopes of being struck.  He led a very isolated existence 
and claimed that he had first been hospitalized in Houston in 
1970.  The diagnosis was

chronic paranoid schizophrenia.  Additional facilities to 
which the veteran had referred were contacted; however, these 
reported that they had no record of treating him.  One 
hospital to which the veteran had made reference no longer 
existed.

After a careful review of the evidence of record, the Board 
finds that the additional evidence which the veteran has 
submitted is not "new and material."  Accordingly, his 
claim is not reopened, and the April 1994 decision of the RO 
remains final.

As noted above, new evidence means more than evidence which 
merely was not previously physically of record.  To be 
"new" the additional evidence must be more than merely 
cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
the instant case, the evidence is not "new."  The vast 
majority of the records submitted by the veteran after 1994 
were copies of VA treatment records and a VA examination 
report that were already of record at the time of the 1994 
decision.  The only additional record not previously 
physically of record was a May 1992 private hospital report 
which noted a diagnosis of chronic paranoid schizophrenia.  
However, this evidence merely indicates that the veteran was 
diagnosed with paranoid schizophrenia several years after his 
discharge from service, which is nothing more than the 
evidence of record had previously shown.  It does nothing to 
establish an element of the claim that had not been 
demonstrated in April 1994, that is, that he had developed a 
psychotic disorder either in service or to a compensable 
degree within one year after his separation therefrom.  
Therefore, the evidence added to the record since 1994, in an 
attempt to reopen the previous final decision on the claim, 
is merely cumulative and redundant of evidence in the record 
at the time of the 1994 decision.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a psychiatric disorder.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


B.  Compensation benefits under 38 U.S.C.A. § 1151

The veteran has claimed that he now suffers from tardive 
dyskinesia, akathisia, and dystonia as a direct result of 
treatment received during a 1970 VA hospitalization.  He 
asserts that the medications he was given for his psychiatric 
condition at that time caused the development of these 
neurological disorders.

The evidence of record includes the report of a July 29 to 
31, 1970, hospitalization of the veteran.  He was admitted 
with a one-year history of knee pain and locking.  During his 
hospitalization he offered no psychiatric complaints, and 
there is no indication in the record that he was prescribed 
any type of medication.  

The RO has made numerous attempts to ascertain whether there 
are any other VA hospital reports available from 1970.  
Unfortunately, all of those attempts have been futile.

After reviewing the evidence of record, the Board has 
determined that entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability, namely tardive 
dyskinesia, akathisia, and dystonia, caused by treatment 
received in 1970 is not warranted.  The evidence of record 
does not indicate that the veteran received any treatment for 
a psychiatric disorder at the time he was hospitalized for 
his knee in 1970.  There is no suggestion in the record that 
he was provided any medications during that hospital stay.

Therefore, the evidence does not show that any additional 
disability was caused by that period of hospitalization.  See 
Loving v. Nicholson, 19 Vet. App. 96, 100 (2005) (which 
states that "[s]ection 1151 requires proof of causation in 
fact; that is, in order to be compensable under section 1151, 
a veteran's additional disability must have actually been 
caused by hospital care, medical or surgical treatment, or 
medical examination furnished by a VA employee or in a VA 
facility.")

The Board does not have any reason to dispute that the 
veteran now suffers from tardive dyskinesia, akathisia, and 
dystonia due to the long-term use of anti-psychotic 
medications.  Further, we will assume, for the purpose of the 
present decision, that such residuals are a foreseeable 
consequence of the use of such medications.  However, there 
is no indication in the competent evidence of record that 
such conditions were caused by VA medical treatment, or by 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, or by 
some unforeseeable event during VA medical treatment.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for tardive dyskinesia, akathisia, and 
dystonia.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a psychiatric disorder, 
the benefit sought on appeal is denied.

Entitlement to compensation for tardive dyskinesia, 
akathisia, and dystonia under the provisions of 38 U.S.C.A. 
§ 1151 is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


